 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 3556 
 
AN ACT 
To designate the new United States courthouse in Buffalo, New York, as the Robert H. Jackson United States Courthouse. 
 
 
1.DesignationThe United States courthouse at 2 Niagara Square, Buffalo, New York shall be known and designated as the Robert H. Jackson United States Courthouse.  
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the Robert H. Jackson United States Courthouse.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
